     Case 4:20-cv-00100-RSB-CLR Document 18 Filed 12/17/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION



    JOE HAND PROMOTIONS, INC.,

                  Plaintiff,                                 CIVIL ACTION NO.: 4:20-cv-100

           v.

    ALKEEM COLLINS, individually, and as an
    officer, director, shareholder, member and/or
    principal of BLU DIAMOND LOUNGE (GA),
    LLC d/b/a BLU DIAMOND SPORTS BAR &
    GRILL; and BLU DIAMOND LOUNGE
    (GA), LLC d/b/a BLU DIAMOND SPORTS
    BAR & GRILL,

                  Defendants.


                                             ORDER

          The Court has been advised by Plaintiff that this case has settled. (Doc. 17.) Plaintiff

explains, however, that the settlement involves an “installment payment plan” and, therefore, “the

case will not be ready for a dismissal with prejudice until after October 28, 2021[,] when all the

settlement payments have been made.” (Id.) Plaintiff requests that, in the meantime, the case be

administratively closed until all payments are collected from the Defendants, at which point the

parties will file a Joint Stipulation of Dismissal with Prejudice. (Id.) Almost a month has passed

since the Plaintiff filed the Notice of Settlement, and neither of the Defendants has voiced any

opposition to the requested course of action. Accordingly, the Court DIRECTS the Clerk of Court

to ADMINISTRATIVELY CLOSE this action. 1 See Heape v. Flanagan, No. 6:07-CV-12, 2008



1
 Plaintiff’s pending Motion to Amend Its Complaint and Add Gareth Collins as a Defendant, (doc. 16), is
DENIED WITHOUT PREJUDICE, as it is moot given the closure of the case.
   Case 4:20-cv-00100-RSB-CLR Document 18 Filed 12/17/20 Page 2 of 2



WL 2439736 (S.D. Ga. June 9, 2008). All proceedings herein are STAYED until the stipulation

of dismissal is filed.

        SO ORDERED, this 17th day of December, 2020.




                                   R. STAN BAKER
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                            2
